Opinion by
Oliver, P. J.
Exhibit 1 received in evidence consists of brightly colored miniature soldier figures about 2% inches tall. They were admittedly composed in chief value of wood. At the trial the plaintiff produced one witness, the proprietor of the ultimate consignee, but his testimony was found not strong enough to overcome the presumption of correctness attaching to the classification of the collector. It was also found that the articles in size, form, and coloring are not uDlike the small lead soldiers commonly used by children as toys. On the record presented the protest was overruled.